Citation Nr: 1243723	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The  Veteran served on active duty in the United States Navy from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran's service personnel records and credible oral testimony establish that he was exposed to acoustic trauma from shipboard electrical generators and diesel engine noise during active submarine duty in the United States Navy.

2.  The clinical evidence establishes current diagnoses of tinnitus and bilateral sensorineural hearing loss meeting the criteria for a disabling condition for VA compensation purposes.

3.  The medical evidence establishes an objective nexus between the Veteran's bilateral hearing loss and military service.

4.  The medical evidence establishes an objective nexus between the Veteran's tinnitus and military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  Furthermore, to the extent that there may be any due process concerns regarding the Board's review of the evidence recently obtained, there is no prejudice that will result from this full grant of the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

The report of a July 2012 VA audiological examination establishes that the Veteran has current diagnoses of tinnitus and also of bilateral sensorineural hearing loss that meets the criteria prescribed in 38 C.F.R. § 3.385 for a disability for purposes of VA compensation, with hearing thresholds in each ear that exceed 26 decibels at 2000, 3000 and 4000 Hertz and word recognition scores below 94 percent, bilaterally.  He is therefore eligible to claim entitlement to VA compensation for these audiological disabilities.  

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  In this regard, the Board notes that the Veteran's service personnel records factually establish that he served in the submarine service of the United States Navy and that his duties involved being an electrician.  His service records show that his last duty station was aboard the submarine USS Wahoo (SS-565), the "SS" hull designation showing that this was a non-nuclear vessel and thus establishing that he crewed one of the last conventionally-powered diesel-electric submarines on fleet inventory in American naval service.  The Veteran's written testimony described how he was exposed to acoustic trauma from diesel engine and electrical generator noise while serving in the cramped, noise-enhancing confines of a submarine pressure hull.  As the Veteran's written testimony alleging such exposure is consistent with his military service records, the Board finds his testimony to be credible and will concede that he was routinely exposed to the noise of diesel engines and electrical generators during active duty.  Written statements also show, in pertinent part, that the Veteran reported onset of tinnitus and diminished hearing symptoms in service, which progressively worsened over time.  The Board has considered the Veteran's written statements and finds them to be credible for the aforementioned facts purported in his testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In November 2012, the Board requested that a VA medical expert review the Veteran's claims file and present a conclusive and definitive nexus opinion regarding the likelihood that the Veteran's current bilateral hearing loss and tinnitus was linked to service.  After having reviewed the claims in file in totality, the VA medical expert summarized the clinical evidence by stating, in pertinent part, that although hearing tests during service did not demonstrate quantified hearing scores in either ear that met the criteria for a hearing disability under VA regulations, the hearing tests performed in service nevertheless objectively demonstrate a significant hearing threshold shift at 3000 and 6000 Hertz, bilaterally, which indicated that a significant decline in his hearing acuity occurred during active duty.  In this regard, the examiner and the United States Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 163 (1993), held the opinion that a significant hearing threshold decline even within normal hearing range during active duty would indicate that hearing loss began in service, as such significant declines are clinical indicators of cochlear damage.  Thusly, the VA medical expert presented the following opinion:

[I]t is the opinion of this examiner that [the Veteran's] bilateral hearing loss and bilateral tinnitus would be considered at least as likely as not caused by or a result of noise exposure during military service based on the bilateral significant threshold declined [sic] documented during his time in service and the [Veteran's] report of excessive noise exposure during military service.  

When the evidence discussed above is considered in the context of the Veteran's established history of exposure to machinery-related acoustic trauma during submarine service, the Board finds that it weighs heavily in favor of the Veteran's claims.  Evidence that is expressly against the Veteran's claims consists of only the normal audiological findings presented in his service treatment records and the absence of a diagnosis of sensorineural hearing loss to a compensable degree within the one-year presumptive period for organic diseases of the nervous system after discharge from active duty in July 1977.  38 C.F.R. §§ 3.307, 3.309 (2012).  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral sensorineural hearing loss and tinnitus were the direct result of service exposure to acoustic trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


